Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huijs et al. (US 2009/0099297), cited by the examiner.
Examples 1-12 in Tables 1 and 2 of the reference disclose compositions containing ASA as in applicants “acrylic graft copolymer”, “AMSSAN”  as in applicants “second copolymer” and “MMASAN” as in applicants “third copolymer” except that the “AMSSAN”   is missing methacrylate based monomer unit. Nonetheless the AMSSAN is taught to be interchangeable with AMS-acrylonitrile-MMA in the abstract. Regarding claim 4, see the last two sentences in paragraph 49 where the amount of styrene, acrylonitrile and acrylate correspond to applicants’ amounts of AMS, acrylonitrile and acrylate and note the abstract implying that AMS and styrene are interchangeable in that styrene acrylonitrile acrylate copolymer is taught to be interchangeable with AMS acrylonitrile acrylate copolymer. Note examples 5-12 for amounts of the various polymers in the amounts of claim 5. Regarding claims 6-8, PMMA may be added at paragraph 25 and a second acrylate graft at paragraph 14 and 4 PHR of other acrylate added at paragraph 57. Silicone additive may be added at paragraph 8 as in claim 9. 
.

Claims 2 and 3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Huijs et al. (US 2009/0099297), in view of Swodoba et al. (US 4224419), both cited by the examiner.
Column 2, lines 10-50 disclose ASA compositions with applicants particle size distributions wherein the two particle size populations are in applicants proportions are used to achieve good weathering resistance, rigidity and impact resistance. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the bimodal particle size distributions of the secondary reference in the primary reference in order to confer superior impact strength, weathering and stiffness absent any showing of surprising or unexpected results.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huijs et al. (US 2009/0099297), in view of Abeler et al. (US 4954546) all cited by the examiner.
The primary reference does not disclose any examples with PMMA present. The secondary reference discloses that 2% PMMA acts as a flow aid in styrene/acrylonitrile blends. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the PMMA additive of the secondary reference in the primary .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huijs et al. (US 2009/0099297), in view of Kim et al. (US 20060148992) all cited by the examiner. 
The primary reference does not disclose any examples with PMMA present. The secondary reference discloses that PMMA acts to improve appearance in ASA (paragraph 3) when added at a level of 15 and 20% (Table 2). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to add the PMMA of the secondary reference to the primary reference composition at applicants’ level to confer improved appearance absent any showing of surprising or unexpected results.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huijs et al. (US 2009/0099297), in view of Dhawan et al. (US 20060069208) all cited by the examiner.
The primary reference does not disclose any examples with PMMA present. The secondary reference discloses that PMMA acts to improve color and HDT in ASA (paragraph 3) when added at applicants’ concentrations (paragraphs 26 and 40). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to add the PMMA of the secondary reference to the primary reference .
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huijs et al. (US 2009/0099297), in view of Ahn et al. (US 20150011709) and Baek et al. (US 2017/0320982) all cited by the examiner.
Note paragraph 48 of the primary reference for automotive uses. The primary reference discloses heat deflection temperatures of 101 degrees centigrade or greater in document claim 1. The reference does not disclose any L values or pencil hardnesses. Ahn discloses L values of 25.5 or less in Table 4 in an ASA containing composition (abstract). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to obtain the composition of the primary reference in a form having applicants L value as taught by Ahn since it would be expected that such L values would be associated with ASA resin absent any showing of surprising or unexpected results). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to confer the hardness values of Baek on the composition of the primary reference as taught by Baek since Baek at paragraphs 18 and 19 disclose that such characteristic is needed for automotive uses, absent any showing of surprising or unexpected results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huijs et al. (US 2009/0099297), in view of Jiao et al. (US 20070191519) all cited by the examiner.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huijs et al. (US 2009/0099297), in view of Tonge et al. (US 20080058460) all cited by the examiner.  
The secondary reference discloses the addition of a silicone at paragraphs 19 and 19 to confer better extrudability at a level of 0.1% of the composition. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the silicone additive of the secondary reference in the primary reference at applicants’ level in order to confer superior extrudability absent any showing of surprising or unexpected results.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765